Order entered December 17, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00202-CR

                         SIMEON DEWAYNE THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-71405-N

                                              ORDER
       We REINSTATE this appeal, which we abated to allow the trial court an opportunity to

prepare and sign a corrected judgment in this case. A supplemental clerk’s record has now been

filed that contains the corrected judgment.


       The Court’s opinion will issue in due course.




                                                       /s/   CRAIG STODDART
                                                             PRESIDING JUSTICE